UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-2324



KATHRYN PAIGE JAGGERS,

                Plaintiff - Appellant,

          v.


ODYSSEY HEALTHCARE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-03385-DCN)


Submitted:   February 20, 2008                Decided:   May 7, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, LLC, Charleston,
South Carolina, for Appellant.     Benjamin P. Glass, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kathryn Paige Jaggers appeals the district court’s order

denying relief in this action alleging wrongful termination in

violation of public policy, a violation of the Fair Labor Standards

Act, and other claims related to her employment with Odyssey

Healthcare, Inc. We have reviewed the materials before us and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Jaggers v. Odyssey Healthcare, Inc., No.

2:05-cv-03385-DCN (D.S.C. Nov. 15, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -